Citation Nr: 1145289	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  06-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a stress fracture to the lower left extremity.

2.  Entitlement to an initial compensable rating for residuals of a stress fracture to the lower right extremity.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2002 to December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which RO granted the Veteran's claims of entitlement to service connection for residuals of stress fractures of the bilateral lower extremities and assigned noncompensable disability evaluations, effective December 21, 2003.

The Veteran appeared before the undersigned Acting Veterans Law Judge at a Travel Board hearing in April 2010; a transcript of which is of record. 

This case was previously before the Board in September 2010 and was remanded for the Veteran to undergo a VA examination.  The RO has complied with the remand directives.  


FINDINGS OF FACT

1.  The Veteran's service-connected stress fracture of the left lower extremity has been manifested by subjective complaints of pain, but does not manifest in disability approximating malunion of the tibia or fibula with slight knee or ankle disability.

2.  The Veteran's service-connected stress fracture of the right lower extremity has been manifested by subjective complaints of pain, but does not manifest in disability approximating malunion of the tibia or fibula with slight knee or ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for residuals of a stress fracture of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2011).

2.  The criteria for a compensable initial disability rating for residuals of a stress fracture of the right lower extremity have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication content-complying VCAA notice by letter, dated in April 2004.  Where, as here, service connection has been granted and initial ratings have been assigned, the claims of service connection have been more than substantiated, the claims has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in February 2005, July 2006, August 2009, and January 2011.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  

Increased Rating Claims

The Veteran contends that the residuals of her stress fractures of her bilateral lower extremities warrant compensable ratings.  As the evidence does not show that the Veteran's symptoms approximate the criteria for a higher rating in due application of the Schedule, the Veteran's claims for compensable ratings are denied.  Massey v. Brown, 7 Vet. App. 204, (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

The assignment of a particular diagnostic code is 'completely dependent on the facts of a particular case.'  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio, supra.

The Rating Schedule does not contain a specific diagnostic code for residuals of stress fractures to the bilateral lower extremities.  However, where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this case, the RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262, which pertains to impairment of tibia and fibula.  

The Veteran's service-connected disability is currently rated in each leg under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262, which provides for a 10 percent rating when there is tibia and fibula malunion with slight knee or ankle disability.  A 20 percent disability rating is available under Diagnostic Code 5262 when there is malunion of the tibia and fibula with moderate knee or ankle disability; and a 30 percent disability rating is available when there is malunion of the tibia and fibula with marked knee or ankle disability.   38 C.F.R. § 4.71a, Diagnostic Code 5262.

Service treatment records contain a July 2003 x-ray that shows a bilateral periosteal stress reaction in the fibula and left proximal stress fracture.  

The Veteran underwent a VA examination in February 2005.  The Veteran reported pain in her legs when walking.  The examiner noted that the Veteran walks normally, without the use of ambulation aids.  She was able to rise from a chair, get on and off the examination table, and squat with no difficulties.  A physical examination of her legs showed no objective evidence of deformity, malunion, nonunion, loose motion, or false joints.  The examiner also found no tenderness, drainage, edema, painful motion, weakness, redness, or heat.  No functional limitations were noted with standing or walking.  The examiner noted that an April 2004 x-ray showed no evidence of fracture, bony abnormality, or bone erosion.

Orthopedic treatment notes from 2005 show that the Veteran was seen for complaints of persistent pain in her tibia and fibula.  She was sent for x-rays and MRI of both legs and was treated with ice, activity modification, and medication.  The results of a February 2006 MRI of the lower legs were negative with no evidence of fracture and no soft tissue swelling.  

The Veteran underwent another VA examination in July 2006.  She reported increased pain in her shins while walking and running.  There was no inflammation, abnormal motion, deformity, or debility.  The Veteran did not require the use of assistive devices for walking.  Upon physical examination, the examiner found no evidence of leg shortening, abnormal bone or joint, abnormal weight bearing, ankylosis, genu recurvatum, bone neoplasm, os calcis or astragalus.  Regarding function limitation, the examiner found no limitation on standing and that the Veteran was able to walk one to three miles.  The examiner also found no effects on daily activities, with the exception of a mild effect on sports and exercise.  The examiner reiterated the findings of the April 2004 x-ray that showed no evidence of fracture, bony abnormality, or bone erosion.  

In November 2006, the Veteran underwent an EMG/nerve conduction study of her lower legs.  The results were normal with no evidence of peripheral polyneuropathy, peroneal compression neuropathy, or lumbosacral neuropathy.  A bone scan was performed in January 2007; the results of which were normal.  

In October 2007, the Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO.  She stated that she has had pain in her legs since her period of service and she experiences pain and numbness that makes it difficult for her to drive, walk, and stand.  

The Veteran's father submitted a lay statement in October 2007.  He stated that the problems with her legs limit the Veteran's ability to walk any distance, run, bike, or even sit or stand for any period of time.  He further stated that he has observed swelling and bruising in her legs on a daily basis.  

The Veteran also submitted a statement in October 2007, in which she stated that she had increased numbness in her lower legs and noticeable swelling on a daily basis.  The Veteran also reported bumps that feel like calcium deposits on her legs.

In a March 2008 treatment record, the Veteran reported pain and heaviness in her lower legs after walking or exercise.  

The Veteran underwent another VA examination in August 2009.  She reported pain and numbness in her legs and that her legs were swollen and bruised after she walks.  She stated that her leg pain was present at all times and worsens with walking and climbing stairs.  Upon physical examination, the Veteran was able to walk on her toes and heels. She had no obvious deformity with no tenderness around the knee.  Her ankles also had no swelling or redness.  The examiner did note tenderness along the medial border and anterior border of the tibia.  A September 2009 x-ray showed no evidence of fracture, subluxation, or significant degenerative changes.  

The Veteran appeared before the Board at a hearing in April 2010.  She testified that she has numbness in her legs and she cannot kneel or sit cross-legged.  She also testified that she has trouble walking up the stairs, and had to use a wheelchair due to exhaustion from walking while on vacation.  She further contended that she has a physical deformity of the legs, tingling, limited range of motion, and numbness.

Another VA examination was performed in January 2011.  The examiner found normal range of motion and normal x-rays of the lower extremities.  He found no additional limitation due to repetitive motion or tenderness on palpation of the lower extremities.  Proximal and distal bilateral lower extremity monofilament and vibration sensations were normal.  The Veteran was able to walk 40 feet and stand for 10 minutes.  

An addemdum to the VA examination report was issued in May 2011.  The examiner found no muscle weakness, stiffness, instability or giving way, swelling, redness, or flare-ups.  He summarized the findings of the January 2011 examination as follows: normal vital signs, gait, and ambulation; normal examination of knees and ankles; no synovial thickening or fluid collection; no point tenderness or bony crepitus; normal full painless unrestricted active and passive range of motion; and no additional limitation of motion of functional loss due to weakened movement, excessive fatigability, incoordination, or painful motion upon repetitive use.  The examiner concluded that there were no impairments or limited ambulation due to the residuals of her bilateral stress fractures.  The only residual was the Veteran's reported chronic pain.  

The Veteran is not entitled to a compensable rating for her disorder.  She has consistently reported pain associated with her service-connected disability. The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011). Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.  The Board has considered the factors regarding pain and functional loss noted above. Here, however, the weight of the evidence is against a finding that the pain results in functional loss.  In this respect, multiple VA examiners specifically found no evidence of functional loss and or limited range of motion.  The May 2011 VA examiner explained that the Veteran's daily activities remain intact.  

Based on the above, the Board concludes that a compensable rating is not warranted for residuals of bilateral stress fractures of the lower extremities.  The Veteran complains of tenderness and pain in the area of her tibias, but there is no indication of malunion and she has normal motion of her knees and ankles.  The criteria require malunion with slight knee or ankle disability for a 10 percent rating, but these criteria are not met or nearly approximated.  The VA examination reports, x-rays, and MRIs indicated no findings providing evidence that her disorder manifested in slight knee or ankle disability, and there is no suggestion of malunion of the tibia and fibula.  

Furthermore, the Board has considered other Diagnostic Codes for the Veteran's disorder, including Diagnostic Code 5260 and 5261 for limitation of motion, Diagnostic Code 5263 for genu recurvatum, and Diagnostic Code 8520 for paralysis of the sciatic nerve.  The record, including the findings at the VA examinations, are negative for knee or ankle ankylosis, instability, cartilage dislocation, lost motion, genu recurvatum, malunion, and/or astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5274, 8520.  However, as the objective medical evidence as detailed above does not show entitlement to compensation under these codes, a compensable rating is not warranted.  See 38 C.F.R. § 4.20; Butts, supra.  

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of her disability. The Board acknowledges the Veteran's belief that her symptoms are of such severity as to warrant a higher rating for her leg disorders; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to testify as to her symptoms, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than her assessment of the severity of her disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the preponderance of the more probative medical evidence is against the claim, and the Veteran's claim for a higher rating is denied.  

Extraschedular rating

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria.  Although the Veteran has complained of pain and limited function, the objective medical evidence does not support her claim.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available scheduler evaluation for her disability is inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  

(The Order follows on the next page.)


ORDER

Entitlement to an initial compensable disability rating for residuals of a stress fracture of the right lower extremity is denied.

Entitlement to an initial compensable disability rating for residuals of a stress fracture of the left lower extremity is denied.



____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


